 1                                                       The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
     UNITED STATES OF AMERICA,                                NO. 2:17-MC-00034-RSL
10
                               Plaintiff,                          (2:08-CR-00376-JCC-1)
11
             v.                                               Continuing Garnishee Order
12
     KEVIN D. STEELE,
13
              Defendant/Judgment Debtor,
14
           and
15
     FIRST ALLIED SECURITIES, INC.,
16
                               Garnishee.
17
18
            A Writ of Continuing Garnishment, directed to Garnishee, First Allied
19
     Securities, Inc., has been duly issued and served upon the Garnishee.
20
     Pursuant to the Writ, Garnishee First Allied Securities, Inc., filed its Answer
21
22   on June 12, 2017, stating that at the time of the service of the Writ,

23   Garnishee had in its possession, custody, or control a retirement SEP-IRA
24
     account, with a net worth balance of $84,917.68, as of June 8, 2017, in
25
     which Mr. Steele maintains an interest.
26
     //
27
28   //


     CONTINUING GARNISHEE ORDER (USA v. Kevin D. Steele & First Allied           UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     Securities, Inc., Court Nos. 2:08-CR-00376-JCC-1 / 2:17-MC-00034-RSL) - 1           SEATTLE, WA 98101
                                                                                         PHONE: 206-553-7970
 1          After notification of the garnishment proceeding was mailed to the
 2
     Garnishee on or about April 21, 2017, and to Defendant/Judgment Debtor
 3
     Steele on or about April 28, 2017, Mr. Steele has not requested a hearing to
 4
     determine exempt property as of this date.
 5
 6          IT IS THEREFORE ORDERED as follows:

 7          That the Garnishee, First Allied Securities, Inc., shall pay to the United
 8
     States District Court for the Western District of Washington, the entire
 9
     amount (less federal tax withholdings paid to the Internal Revenue Service) of
10
     non-exempt property from any and all accounts in the Garnishee’s
11
12   possession, custody, or control, including, but not limited to, the retirement

13   SEP-IRA account, in which the Defendant/Judgment Debtor maintains an
14
     interest and meets the requirements to withdraw, or becomes eligible to
15
     withdraw, but such amount shall not exceed the amount necessary to pay Mr.
16
     Steele’s restitution balance in full;
17
18          That such payment(s) shall be applied to Defendant/Judgment Debtor

19   Steele’s outstanding restitution obligation, by the United States District Court
20
     for the Western District of Washington; and
21
            That the payment shall be made out to the United States District Court,
22
     Western District of Washington, referencing Case Nos. 2:08-CR-00376-JCC-1
23
24   and 2:17-MC-00034-RSL, and to deliver such payment either personally or by

25   First Class Mail to:
26
                     United States District Court, Western District of Washington
27                   Attn: Financial Clerk – Lobby Level
                     700 Stewart Street
28                   Seattle, Washington 98101


     CONTINUING GARNISHEE ORDER (USA v. Kevin D. Steele & First Allied           UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     Securities, Inc., Court Nos. 2:08-CR-00376-JCC-1 / 2:17-MC-00034-RSL) - 2           SEATTLE, WA 98101
                                                                                         PHONE: 206-553-7970
 1          Dated this 9th day of October, 2018.
 2
 3                                     A
                                       ROBERT S. LASNIK
 4                                     United States District Court Judge

 5
 6   Presented by:

 7
     s/ Kerry J. Keefe
 8   KERRY J. KEEFE, WSBA # 17204
 9   Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     CONTINUING GARNISHEE ORDER (USA v. Kevin D. Steele & First Allied           UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     Securities, Inc., Court Nos. 2:08-CR-00376-JCC-1 / 2:17-MC-00034-RSL) - 3           SEATTLE, WA 98101
                                                                                         PHONE: 206-553-7970
